In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00131-CR
                                                ______________________________
 
 
                                       WILLIAM MALONE,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 124th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 30309-B
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            William
Malone has filed a notice of appeal in which he states that he is appealing
from the trial court’s denial, on December 27, 2010, of his motion for review
and/or motion for reconsideration of his conviction.  The notice of appeal was filed February 2,
2011.  His underlying conviction was
seven years earlier, on February 27, 2004. 

            The
right to appeal is conferred by the Legislature.  Rushing v. State, 85 S.W.3d 283, 286
(Tex. Crim. App. 2002).  A party may
appeal only that which the Legislature has authorized.  Marin v. State, 851 S.W.2d 275, 278
(Tex. Crim. App. 1993); Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim.
App. 1981); see Tex. R. App. P.
25.2(a), (b); Alvorado v. State, 83 S.W.3d 203, 205 (Tex. App.—Amarillo
2002, no pet.).
            The
notice of appeal is not from a judgment of conviction.  We have reviewed the motion at bar, and can
find no authority permitting us to conclude that its denial is a type of order
which the Legislature has set out as being appealable.  We, therefore, have no jurisdiction over the
appeal.
            We
dismiss the appeal for want of jurisdiction.
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          July
6, 2011
Date Decided:             July
7, 2011
 
Do Not Publish